Case 1:19-cv-03674-JPH-DLP Document 1 Filed 08/28/19 Page 1 of 4 PageID #: 1



                              THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BEST MAINTENANCE GROUP, LLC                        )
                                                    )
                                  Plaintiff,        )
                                                    ) CAUSE NO.: 1:19-CV-3674
           v.                                       )
                                                    )
 TRAVELERS CASUALTY INSURANCE                       )
 COMPANY OF AMERICA, aka                            )
 TRAVELERS                                          )
                                                    )
                              Defendants.           )

                                        NOTICE OF REMOVAL

THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF INDIANA, INDIANAPOLIS DIVISION:

         PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Travelers Casualty Insurance Company of America, aka Travelers, (“Travelers”), by counsel,

hereby files this Notice of Removal to remove the above-entitled action to this Court based upon

the following supporting grounds. Removing party Travelers, appearing solely for the purpose of

this removal, and for no other purpose, and preserving all other defenses available to it, states as

follows:

         1.        Travelers is a defendant in a civil action brought against it in the Superior Court for

Hendricks County, Indiana, captioned Best Maintenance Group, LLC, v. Travelers Casualty

Insurance Company of America, aka Travelers, Case No. 32D02-1908-PL-000093, on the docket

of said Court (the “State Court Action”). Pursuant to 28 U.S.C. Section 1446(a), copies of all

process, pleadings, and orders served on Travelers in that action are attached hereto as Exhibit A.

         2.        The State Court Action was commenced by filing of the Complaint on August 7,

2019.

{0005700/0739/02025395 v1}                            1
Case 1:19-cv-03674-JPH-DLP Document 1 Filed 08/28/19 Page 2 of 4 PageID #: 2



         3.        Travelers was served with the Complaint on August 16, 2019.

         4.        No further proceedings have been had in the Hendricks County Superior Court.

         5.        Plaintiff Best Maintenance Group, LLC (“Best Maintenance”) is a limited liability

company organized and existing under the laws of the State of Indiana, having its principal place

of business in Indianapolis, Indiana, and is thus a Citizen of the State of Indiana.           Best

Maintenance’s sole member is Mario Martinez, who is a natural person who resides in

Indianapolis, Marion County, Indiana, and is thus a Citizen of the State of Indiana.

         6.        Defendant Travelers is a corporation organized and existing under the laws of the

State of Connecticut, having its principal place of business in Hartford, Connecticut, and it is not

a mutual insurance company. Travelers is therefore a Citizen of the State of Connecticut.

         7.        The Complaint seeks a declaration of Plaintiff’s rights under a liability policy

issued to Plaintiff by Travelers in connection with an underlying lawsuit. The Complaint also

alleges that Travelers breached the policy by its refusal to defend and indemnify Plaintiff for the

underlying action.

         8.        Removal of the State Court Action to the United States District Court, Southern

District of Indiana, Indianapolis Division, is proper under 28 U.S.C. § 1441(a), because the

Southern District of Indiana, Indianapolis Division, embraces Hendricks County, where the State

Court Action is pending.

         9.        Defendants’ Notice of Removal is timely under 28 U.S.C. § 1441(b), because less

than thirty (30) days have passed since Defendant was served with the Summons and Complaint

in the Stat Court Action, and there have been no proceedings in the State Court Action.

         10.       Removal of the State Court Action is proper because, 28 U.S.C. § 1332(a), this

Court has original jurisdiction over the State Court Action because Plaintiff and Defendant are



{0005700/0739/02025395 v1}                         2
Case 1:19-cv-03674-JPH-DLP Document 1 Filed 08/28/19 Page 3 of 4 PageID #: 3



citizens of different states and the amount in controversy is over $75,000, exclusive of interest and

costs.

           11.     Pursuant to 28 U.S.C. §1446(d), removing party Travelers will notify the clerk of

the court in the State Court Action of this removal, and will give notice thereof to all adverse

parties.

           WHEREFORE, removing party Travelers prays that the above-entitled action be removed

from the Hendricks County Superior Court to the United States District Court for the Southern

District of Indiana, Indianapolis Division.


                                                /s/ Meghan E. Ruesch
                                                John C. Trimble, #1791-49
                                                Meghan E. Ruesch, #32473-49
                                                LEWIS WAGNER, LLP
                                                501 Indiana Avenue, Suite 200
                                                Indianapolis, IN 46202-3199
                                                Telephone: (317) 237-0500
                                                Facsimile: (317) 630-2790
                                                E-Mail: jtrimble@lewiswagner.com
                                                E-Mail: mruesch@lewiswagner.com
                                                Counsel for Travelers Casualty Insurance Company
                                                of America




{0005700/0739/02025395 v1}                         3
Case 1:19-cv-03674-JPH-DLP Document 1 Filed 08/28/19 Page 4 of 4 PageID #: 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 28, 2019, a copy of the foregoing Notice of Removal was

filed electronically. Service of this filing will be made on all ECF-registered counsel by operation

of the court's electronic filing system. Parties may access this filing through the court's system. I

further certify that on August 28, 2019 a copy of the foregoing Notice of Removal was mailed, by

first-class U.S. Mail, postage prepaid and properly addressed to the following:

Gregory W. Black, Esq.
GREGORY W. BLACK, P.C.
1647 E. Main Street, Suite A
P.0 Box 845
Plainfield, IN 46168
Telephone: (317) 839-2500
Email: gblack.blacklaw@sbcglobal.net
Attorney for Plaintiff




                                              /s/ Meghan E. Ruesch
                                              MEGHAN E. RUESCH




{0005700/0739/02025395 v1}                       4
